EXHIBIT 99.1 OSG Overseas Shipholding Group, Inc. Press Release For Immediate Release OVERSEAS SHIPHOLDING GROUP REPORTS THIRD QUARTER 2010 RESULTS Highlights - Third quarter 2010 TCE revenues were $208.6 million, up marginally from $207.3 million in the year ago period - Third quarter Loss was $31.8 million, or $1.06 per diluted share compared with a loss of $19.6 million, or $0.73 per diluted share - Adjusted for special items, third quarter Loss was $26.8 million, or $0.89 per diluted share.Special items included a loss on vessel sales and other assets and the Company’s share of the mark-to-market loss on certain interest rate swaps in its FSO joint venture - The bareboat charter on an International Flag MR was cancelled and the vessel purchased - Two LR1s scheduled for delivery in 2011 were swapped for two Aframaxes delivering in 2013 - The FSO Africa commenced a three-year service contract during the quarter - Overseas Kythnos and Overseas Anacortes delivered during the quarter - Regular quarterly dividend of $0.4375 per share announced September 21, 2010 New York – November 2, 2010 – Overseas Shipholding Group, Inc. (NYSE: OSG), a market leader in providing energy transportation services, today reported results for the third quarter and nine months ended September 30, 2010. For the quarter ended September 30, 2010, the Company reported TCE1 revenues of $208.6 million, a marginal increase from $207.3 million in the third quarter of 2009.Quarter-over-quarter TCE revenues were impacted by the mix of spot and time charter voyages.Sixty-three percent of the Company’s TCE revenues were derived from spot earnings in the third quarter of 2010 compared with 43% in the year ago period.Net loss attributable to the Company (Loss2) for the quarter ended September 30, 2010 was $31.8 million, or $1.06 per diluted share, compared with a Loss of $19.6 million, or $0.73 per diluted share, in the same period a year ago.Adjusted for special items, third quarter Loss was $26.8 million, or $0.89 per diluted share, compared with a Loss in the third quarter of 2009 of $26.3 million, or $0.98 per diluted share.Details on special items are provided later in this press release. Morten Arntzen, President and CEO of OSG stated, “Our financial results reflect the continuing challenges facing the global tanker industry in 2010.Although world oil demand is recovering from the trough of 2009, high levels of vessel deliveries, sluggish ton-mile growth and modest North America oil demand have negatively impacted our results.In this difficult spot market, we are focused on strengthening our businesses and taking all measures within our control that enhance our long-term prospects.We continue to improve and execute our newbuilding and conversion program and took delivery of Overseas Anacortes which began a three-year charter to Tesoro at an attractive level.We completed another round of restructuring our Products newbuilding contracts resulting in a win for OSG.The FSO Africa commenced a three-year service contract, which will significantly improve the results on this vessel in the fourth quarter and beyond.I am pleased that we continue to control expenses both ashore and at sea without diminishing the quality of service to our customers or the technical performance of our fleet.” Arntzen concluded, “The pace of the global economic recovery remains uncertain, thus continued financial discipline is critical.I am confident that our market-leading commercial and technical platforms in Crude, Products and U.S. Flag, combined with our strong balance sheet and liquidity position, will enable OSG to emerge at the head of the pack when our markets recover.” TCE revenues for the crude oil segment were $95.3 million, a 5% decrease from $99.8 million in the same period a year ago.The decline was predominantly due to a shift in the mix of spot and fixed charters in the comparable periods.While VLCC spot rates increased in the quarter-over-quarter period, rates for synthetic time charters, which represented 7% of revenue days in the third quarter of 2010 compared with 67% in the same period a year ago, declined significantly quarter-over-quarter.In addition, crude oil TCE revenues declined due to substantial idle time for two double sided Aframaxes in the international flag lightering business and a decline of 226 revenue days.Products TCE revenues increased 4% to $47.9 million from $46.0 million in the same period a year ago.The increase in Products TCE revenues reflected an increase in 579 revenue days in the MR class, partially offset by the impact of two LR1s that were out of service undergoing repairs.U.S. Flag TCE revenues increased 3% to $61.3 million from $59.5 million, principally due to the delivery of four vessels to the U.S. Flag fleet since June 2009, partially offset by the sale of two older vessels and an increase of vessels in layup.There were five U.S. Flag vessels in layup for a total of 460 days in the third quarter of 2010. For the nine months ended September 30, 2010, the Company reported TCE revenues of $670.1 million, a 10% decrease from $748.5 million in 2009.During the first nine months of 2010, approximately 65% of the Company’s TCE revenues were derived from spot earnings compared with 50% in the first nine months of 2009.Loss for the first nine months of 2010 was $79.0 million, or $2.71 per diluted share, compared with Earnings of $93.3 million, or $3.47 per diluted share, a year ago.Adjusted for special items, the Loss in the first nine months of fiscal 2010 was $39.4 million, or $1.36 per diluted share, compared with Loss of $7.2 million, or $0.27 per diluted share, in the same period a year earlier. Select Quarterly Income Statement Detail - Vessel expenses were $64.0 million, a 4% decrease from $66.7 million in the same period a year ago.The decline is principally attributable to lower crew costs, timing of delivery of lubricating oils and reduced expenses forstores and spares and repairs in the crude and products fleets in the current period; - General and administrative expenses were $25.1 million, an 11% decrease from $28.3 million in the same period a year ago.The decline reflects ongoing expense reduction efforts companywide.In addition, the 2009 period included $1.7 million of costs associated with the tender offer for the publicly traded units of OSG America L.P. that was completed in the fourth quarter last year; and - Equity in results of affiliated companies was a loss of $165,000.The loss reflects the impact of floating-to-fixed interest rate swap agreements associated with the FSO Africa debt that were de-designated as hedges as of March 31, 2010 and are therefore marked-to-market through earnings, and costs associated with the FSO Africa prior to commencement of its service contract on August 30, 2010.The Company’s share of the mark-to-market loss on the FSO Africa swaps during the quarter was $3.0 million and totaled $11.5 million for the nine months ended September 30, 2010. Special Items Special items that affected reported results in the third quarter of 2010 increased the quarterly Loss by an aggregate of $4.9 million, or $0.17 per share.A detailed schedule of these special items for the three and nine months ended September 30, 2010 and 2009 is posted in Webcasts and Presentations in the Investor Relations section of www.osg.com. - $1.7 million, or $0.06 per diluted share, associated with loss on vessel sales and other assets; - $3.0 million, or $0.10 per diluted share, related to the mark-to-market loss on interest rate swaps on the FSO Africa; and - $0.3 million, or $0.01 per diluted share, associated with the mark-to-market loss on available for sale marketable securities. Liquidity and Other Financial Metrics - Cash and cash equivalents, and short-term investments totaled $351 million as of September 30, 2010, a decrease from $525 million at year end.Uses of cash during the period included payments for vessels under construction, cash contributed to the FSO Joint Venture in connection with the conversion of the FSO Africa and collateral posted in connection with the FSO Joint Venture debt facility; - Total debt was $1.86 billion, up slightly from $1.85 billion as of December 31, 2009; - Liquidity3, including undrawn bank facilities, was approximately $1.5 billion and liquidity-adjusted debt to capital4 was 44.2%, up from 40.1% as of December 31, 2009.The increase in the ratio from December 31, 2009 reflects a $46.7 million increase in the unrealized loss on interest rate swaps included in Equity; - On July 1, 2010, the Company prepaid $42.2 million of secured term loans due through 2014 with an average interest rate of 6%.As of September 30, 2010, 32.5% of the net book value of the Company’s vessels were pledged as collateral; and - Construction contract commitments were $370 million, a decrease of $152 million from $522 million as of December 31, 2009. The $370 million as of September 30, 2010 is before the $5 million increase discussed below in Segment Activity – Products. Segment Activity Crude Oil - On August 19, 2010, OSG signed a new service agreement with Maersk Oil Qatar AS (MOQ) for the FSO Africa, a floating storage and offloading (FSO) service vessel. The duration of the contract is for three years and commenced on August 30, 2010.The rate consists of a base rate, which will increase if and when more capacity and features of the FSO are used by MOQ.The FSO Africa is jointly owned by OSG and Euronav N.V. (Euronext Brussels: EURN); - A new pool partner joined the Company’s Aframax International (AI) commercial pool during the quarter.The Dr. Peters Group entered one vessel in the third quarter and is expected to add one additional vessel in the fourth quarter of 2010.Forty-seven vessels currently operate in the AI pool, which trades predominantly in the Atlantic Basin; and - The Action, a time chartered-in Aframax redelivered on October 24, 2010. Products OSG has actively managed its products orderbook over the past 18 months by negotiating price reductions, vessel swaps and modified delivery dates. - On August 17, 2010, the Overseas Kythnos delivered.The 50,284 dwt MR product carrier was bareboat chartered-in for five years.On October 26, OSG purchased the vessel and cancelled the bareboat charter-in commitment.The vessel is part of the Company’s core fleet of medium-range product carriers that trade predominantly in the Atlantic Basin; - In October 2010, OSG finalized amendments to certain construction contracts, the result of which was to replace contracts for two LR1s with scheduled delivery dates in 2011 with two crude Aframaxes slated to deliver in 2013.These amendments increase the Company’s remaining construction commitments by less than $5 million; and - Two new pool partners joined the Company’s Clean Products International (CPI) commercial pool in the period.Koenig & Cie joined the pool by adding one vessel in the third quarter.Mitsui O.S.K. entered one vessel in the third quarter and is expected to add one additional vessel in the fourth quarter of 2010.As of September 30, 2010, the CPI pool totals 14 operating vessels with the expectation of reaching 15 vessels by year end.The CPI pool is focused on Atlantic Basin trades. U.S. Flag - On August 31, 2010, Overseas Anacortes delivered.The vessel, a 46,656 dwt U.S. Flag Jones Act product carrier, is bareboat chartered-in for five years and the Company has extension options for the life of the vessel.The vessel has been chartered-out to Tesoro for three years; - On July 1, 2010 and August 18, 2010, Overseas Philadelphia and Overseas Diligence were sold, respectively. - As of September 30, 2010, five U.S. Flag vessels remain in layup, including Overseas Galena Bay, which is classified as held for sale on the Company’s balance sheet as of September 30, 2010 and expected to be sold in the fourth quarter of 2010. Spot and Fixed TCE Rates Achieved and Revenue Days The following tables provide a breakdown of TCE rates achieved for the three months ended September 30, 2010 and comparable period of 2009, between spot and fixed charter rates and the related revenue days. The Company has entered into FFAs and related bunker swaps as hedges for reducing the volatility of earnings from operating the Company’s VLCCs in the spot market. These derivative instruments seek to create synthetic time charters.The impact of these derivatives, which qualify for hedge accounting treatment, are reported together with time charters entered in the physical market under Fixed Earnings. The information in these tables is based in part on information provided by the pools or commercial joint ventures in which the segment’s vessels participate. Revenue days in the quarter ended September 30, 2010 totaled 9,399 compared with 9,238 in the same period a year earlier.A summary fleet list by vessel class can be found later in this press release. 1See Appendix 1 for reconciliation of TCE revenues, a non-GAAP measure, to shipping revenues. 2References to Results, Earnings or Loss refers to Net Income / (Loss) attributable to Overseas Shipholding Group, Inc. 3Liquidity is defined as cash plus short-term investments plus availability under the Company’s unsecured credit facility. 4Liquidity-adjusted debt is defined as long-term debt reduced by cash. Three Months Ended Sept. 30, 2010 Three Months Ended Sept. 30,2009 Spot Fixed Total Spot Fixed Total Business Unit – Crude Oil VLCC Average TCE Rate $ Number of Revenue Days 92 Suezmax Average TCE Rate $ $
